    Case 3:21-cr-00024-M Document 30 Filed 03/25/21                    Page 1 of 5 PageID 57



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA,      §
                               §
v.                             §                                 Case Number: 3:21-CR-00024-M
                               §
PRESTON MICHAEL LONG-LAMOUREUX §
(01)                           §
CHRISTINA KAY MOSLEY (03),     §
                               §
     Defendants.               §

                                    TRIAL SETTING ORDER

        This case is set for Jury Trial on June 1, 2021 at 9:00 a.m., and a Pretrial Conference is

set for June 1, 2021 at 8:30 a.m., to be held prior to the commencement of trial. Additionally, by

this Order – issued to the prosecution and defense counsel – the Court reconfirms the disclosure

obligation of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, and

the possible consequences of violating such Order under applicable law. This Order is entered

under Rule 5(f)(1) of the Federal Rules of Criminal Procedure and is in addition to the prior Order

entered by the Court on the first scheduled court date when both the prosecutor and defense counsel

were present, and all other Orders regarding the obligations of the prosecutor under Brady and its

progeny. Further, the Court finds that in the interest of justice, this case shall be tried together with

all co-defendants, pursuant to 18 U.S.C. § 3161(h)(6).

        Pretrial motions, if any, must be filed by May 3, 2021, and responses thereto, by May 10,

2021.

        Initial Designation of Experts: Unless otherwise stipulated or directed by Order, any

party with the burden of proof on an issue shall file a written designation of the name and address

of each expert witness who will testify at May 3, 2021.


                                               Page 1 of 5
    Case 3:21-cr-00024-M Document 30 Filed 03/25/21                 Page 2 of 5 PageID 58



       Responsive Designation of Experts: Any party without the burden of proof on an issue

but who wishes to utilize an expert witness shall file a written designation of the name and address

of each expert witness who will testify at trial for that party on such issue(s) and shall otherwise

comply with Rule 16(a)(1)(G) on or before May 10, 2021.

       Objections to Experts:       Objections to the qualifications or competency of experts,

sometimes referred to as Daubert motions, must be made in a written motion filed no later than

May 17, 2021.

       Motions for Continuance: Any motions for continuance must be filed by May 17, 2021

and reflect a meaningful conference between the parties regarding whether the motion is opposed.

If the defendant files for a continuance of the trial date, he and his counsel must sign and file

with the Court a document entitled “Acknowledgment” which must state that the defendant

understands he will not be going to trial within the speedy trial deadline. A sample

acknowledgment can be provided to the parties by the Court Coordinator upon request.

       Requested voir dire questions, proposed jury instructions (both e-filed and emailed in

“Word” format to the email address lynn_orders@txnd.uscourts.gov), witness lists (with witnesses

designated as “custodial”, “expert”, or “fact”, as well as “probable” or “possible”), exhibit lists

(with copies of exhibits furnished to the Court and opposing parties), and motions in limine must

be filed no later than May 24, 2021. The list of exhibits shall describe the documents or items in

numbered sequence. The documents or items to be offered as exhibits shall be numbered by

attachment of gummed labels to correspond with the sequence on the exhibit list. In addition,

counsel for each party intending to offer exhibits shall exchange a set of marked exhibits with

opposing counsel and shall deliver a set of marked exhibits to the Court’s chambers (except

large or voluminous items that cannot be easily reproduced). Exhibits are to be placed in three-


                                             Page 2 of 5
     Case 3:21-cr-00024-M Document 30 Filed 03/25/21                   Page 3 of 5 PageID 59



ring binders, including numbered tabs, and each binder is to be labeled with the style of the case,

case number, name of the party, and volume number of the binder. Do not use letter suffixes to

identify exhibits (e.g., designate them as 1, 2, 3, not as 1A, 1B, 1C). A copy of the exhibit list

must be furnished to the court reporter prior to trial. Counsel for the parties shall be prepared to

submit to the jury, to accompany all exhibits that have been admitted, an index of such exhibits,

with neutral descriptions of the exhibits, including where possible the author and date of each.

During trial, witnesses are to be called by their last, not first, names.

         Except for testifying defendants or unless agreed otherwise, Judge Lynn enforces the rule

of limited cross examination at trial. Redirects and recrosses are limited to the subject of the

immediately preceding examination. Each party is responsible for keeping track of which

exhibits are admitted during trial, to confer with opposing counsel on a consolidated list, and

to submit it as a table of contents to accompany the exhibits to the jury room and to file of

record in the case. If the parties have electronic evidence they intend to admit as exhibits and

send back to the jury room, the parties need to bring the necessary equipment to play it in the jury

room. If the documentary exhibits offered by the parties during trial are more than 15 pages, those

exhibits shall be submitted to the Court Coordinator on electronic media, at the conclusion of the

trial.

         The courtroom in which this case will be tried, and in which any motion that is set for

hearing will be heard, has electronic equipment to assist in the expeditious presentation of the case

and making of the record. Description of this equipment and training resources for lawyers are

available on the Court’s website, http://www.txnd.uscourts.gov/judge-lynns-courtroom. Lead

counsel for each party who have not been trained shall arrange to be trained before trial.




                                               Page 3 of 5
    Case 3:21-cr-00024-M Document 30 Filed 03/25/21                   Page 4 of 5 PageID 60



        If the government intends to call as witnesses persons who are under indictment but who

have not been found guilty by the District Court where the indictment is pending, or if the

government reasonably believes that it or any defendant will ask questions of those witnesses, the

answer to which may tend to incriminate the witness, and immunity has not been extended, the

Assistant United States Attorney trying the case shall advise the Court of that fact when first

designating those witnesses on the government’s witness list or amended witness list. The

Assistant United States Attorney trying the case shall similarly advise the Court within five

business days of first seeing the name of such a witness on any defendant’s witness list or amended

witness list.

        All counsel are directed to advise the Court at least four (4) business days before trial, if a

plea agreement has been reached. If such an agreement has been reached, except in unusual

circumstances where such cannot reasonably be done, counsel are to furnish an executed copy to

the Court at least three (3) days before trial.

        Counsel should be mindful that a last-minute trial cancellation inconveniences all the

citizens who have come to serve as jurors and wastes taxpayer money.                To avoid such a

cancellation, counsel should complete plea negotiations prior to the date scheduled for trial.

        Additionally, counsel for the defendant should ensure that the defendant has appropriate

court attire to wear on the day of trial. If the defendant is incarcerated, defense counsel should

ensure that appropriate court attire is either transported with the defendant from the prison facility

or that such attire is made available to the defendant at the Marshals Service office.



        SO ORDERED.

        March 25, 2021.


                                                  Page 4 of 5
Case 3:21-cr-00024-M Document 30 Filed 03/25/21   Page 5 of 5 PageID 61




                                ___________________________________
                                BARBARA M. G. LYNN
                                CHIEF JUDGE




                               Page 5 of 5
